Bell, J.
There can be no doubt that the construction given to the special agreement upon which this action is founded, by the court below, was the correct one. The condition upon which the money was to be paid, namely, “ if the defendant should get the land,” was equivalent to “ if the defendant should acquire a valid title to the land.” It could not be satisfied by his acquiring a deed, or a defeasable possession, or a defective title. The burden was upon the plaintiff to show the truth of his averment, “ that said Kirk did get the land aforesaid,” and if he failed to prove that fact, he failed to show any ground of action, and the defendant was entitled to a verdict in his favor. Pendergast v. Meserve, 2 Foster’s Rep. 109.
The plaintiff offered no direct evidence that the land was effectually conveyed to the defendant, so that he got it, or acquired a valid title to it. He offered circumstantial evidence from which, if uncontradicted or unexplained, a jury would have been authorized, and perhaps reasonably bound to infer that he had got or acquired a valid title to the land; that is, that he had a deed of the land duly acknowledged and recorded, and that he was in possession of the land, claiming it by virtue of that deed.
This evidence was, of course, liable to be met by any competent proof of other circumstances from which a jury might rightfully draw a different conclusion. Such proof was offered by the defendant, consisting of the statements of the plaintiff that his deed was not valid, the acts of the plaintiff, expressive of the same opinion and claim, and the fact that the property was held soon after by another purchaser, under a deed made to him by the advice and assistance of the plaintiff. This evidence had clearly a natural and legitimate tendency to satisfy a jury that the defendant did not get the land, even if he did get a deed, and get possession.
*328The objection made to this evidence was not well founded, either in fact or in law. This was that the defendant, having got possession of the deed, and having had it recorded, was estopped from showing his own wrong or fraud in so doing, without having complied with the conditions on which it was to be delivered to him.
If the doctrine relied on was well founded, it constitutes no objection to the admission of the evidence offered. This evidence had no tendency to show any wrong or fraud in the defendant. Its only tendency was to show that the plaintiff denied the validity of the deed, treated it as invalid, and that the defendant, by yielding the possession, had conceded its invalidity. As the evidence appears, it does not clearly show the ground on which the deed was claimed or allowed to be invalid; but if the evidence had shown that the plaintiff claimed it to be invalid, on the ground of the defendant’s wrong or fraud, in improperly gaining possession of the deed, and causing it to be recorded, that would not be evidence of such fraud or wrong, so as to deprive the defendant of the use of the testimony; since it is not the fraud or wrong, so alleged by the plaintiff, on which the defendant relies, but on the fact that the plaintiff denied the validity of the deed, and took part in the acts adopted to avoid it.
Still more clearly would this doctrine fail of any application in this case, if the plaintiff’s objection to the validity of the deed rested, not on the improper delivery and recording of the deed, but on the failure of the conditions, whatever they were, on which the instrument was to be delivered over to the defendant. In that case, the acts of the defendant, complained of by the plaintiff, would be of no importance to the rights of either party.
It is undoubtedly true that a party shall not be permitted to prove his own fraud, as a ground on which to rest his action or his defence. White v. Hunter, 3 Foster’s Rep. 128; Story on Contracts 167.
*329But it is by no means true that a party who sets up a title or defence, which is honest and legal, will be debarred from proving such defence by the circumstance that his evidence tends also to prove him guilty of a fraud in some other matter. The case does not clearly show what was the nature of the wrong which it was contended the defendant was estopped to prove. But it is not true that a party is estopped to prove his own wrongful act. There are many cases where a man may rest his claim upon a wrongful act. A man may show himself a trespasser, and there is nothing here which shows that the defendant was guilty of any act of wrong of a higher grade than trespass.
It was contended that the defendant could not set up any failure to obtain a good title as a defence in this action, if his failure resulted from any act of his own; if it was attributable solely to his own neglect to comply with the conditions on which the deed was to be delivered. And in many cases this would be true. He could not exonerate himself from liability by bis sole act, when the other party has done every thing incumbent on him to make the contract binding. But that hardly seems the case which the defendant’s evidence seems designed to establish. He did not contend that he had a right to defeat the contract at his pleasure. His position was that the plaintiff had denounced the deed as invalid; had treated the property as if the deed was invalid; had conveyed it to a third person, who had taken possession of it. His point is, not that the defendant has avoided the deed, but that the plaintiff had elected to set it aside, so that he did not get the land.
The general doctrine is, that fraud vitiates all contracts affected by it, but fraud doesj not render such contracts void absolutely. It renders them voidable, liable to be set aside by the party injured, if he so elects. It may, notwithstanding the fraud, be the interest of the party designed to be defrauded to insist upon the contract.
We do not recollect any where to have seen the position *330that a party is estopped to show that his adversary has taken advantage of a wrong or fraud committed against him, to annul a contract or conveyance. This is all which the defendant offered to show in this case, namely, that the plaintiff had taken advantage of an assumed fraud or wrong of the defendant to annul the deed which once had some validity or capacity of becoming effectual, so that nothing passed by it, and that the defendant had yielded to his election. This he had a right to do.

Judgment on the verdict.